Judgment affirmed.

Cooper obtained an attachment against Glover for $78.05 principal, with interest, upon the ground that Glover was about to remove from the county (Taylor county). Glover filed a traverse and alleged that it was not true that he was about to remove from Taylor county; and that at the time of the attachment he was a citizen of and resided in Worth county and had been for two years. He also filed a plea to the jurisdiction-, plea of not indebted, of payment, etc. The affidavit for attachment was made December 12, 1888. The bill of exceptions states that the action coming on for hearing, the defendant, under suggestion of the court and waiving no right and reserving all his rights under the traverse, filed pleas; that the traverse and issue upon the pleas were all tried together, and there was a verdict for plaintiff ; that a motion for new trial! was made and overruled, to which defendant excepted. The only grounds of the motion were, that the verdict was contrary to evidence, to law, against the evidence, and so far against the weight of evidence as to shock the moral sense. The evidence was directly conflicting on all the issues in the case.